Citation Nr: 1119535	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-37 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972; his awards include a Vietnam Service Medal and a Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision in which the RO granted service connection for PTSD and assigned an initial 10 percent rating, effective February 3, 2006.  Later, by an August 2007 Decision Review Officer Decision, a 30 percent rating was assigned retroactively effective from February 3, 2006.  The Veteran perfected an appeal of the initial disability rating assigned.

As the appeal involves a request for a higher initial rating following the grant of service connection and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the matter on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service- connected).  See also AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

In an April 2004 informal hearing presentation, the Veteran's representative stated that, because VA medical records indicate that the Veteran was receiving continuing treatment for his PTSD and that the last VA PTSD examination was performed in December 2006, consideration should be given to remanding the case back for a new VA examination to determine the current level of disability.  In light of the above, and the fact that the Veteran's most recent VA medical records were dated in June 2008, at which time he denied most signs and symptoms of PTSD but claimed that his PTSD lead to the behavior that caused his incarceration in state correctional facilities from 2008 until his conditional parole on December 31, 2010, the Board agrees with the Veteran's representative that a new examination detailing the nature and severity of the Veteran's PTSD would aid in adjudication of his claim.  Therefore, a remand is necessary in order to afford the Veteran an examination.

In it is unclear whether the Veteran has return to treatment at the Albany VA Medical Center (VAMC), since his release from incarceration.  The Board emphasizes that records generated by VA facilities, that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, VA must obtain all outstanding VA medical records, since June 2008.

Moreover, as the record shows that the Veteran was incarcerated at the New York State correctional facilities in Elmira and Wilton, New York, on remand, the Veteran should be asked to sign authorization for release of his prison medical records.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The readjudication of the issue on appeal should include consideration of all evidence added to the record since the last adjudication of the claim.  In particular, VA should consider whether "staged rating" (assignment of different ratings for distinct periods of time, consistent with the facts found) pursuant to the Fenderson decision, cited to above, are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Upstate New York VA Healthcare System, primarily from the Albany VAMC and the Fonda VA outpatient clinic, since June 23, 2008.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran identify healthcare providers who have treated him since June 26, 2008, and ask him to provide authorization to enable VA to obtain all pertinent records from the New York State correctional facilities in Elmira and Wilton, New York, since that date.  All records/ responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, arrange for the Veteran to undergo a VA psychiatric examination, at an appropriate VA medical facility, to ascertain the nature and severity of his service-connected PTSD.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary special studies or tests including psychological testing and evaluation are to be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  A multi-axial diagnosis, with a Global Assessment of Functioning (GAF) score must be assigned.  The examiner must explain the GAF score and provide an opinion as to whether the Veteran's PTSD either alone, or in combination with his other service-connected disabilities-hearing loss, tinnitus, essential hypertension, lumbosacral strain, and residuals of shrapnel wounds to the right upper leg-precludes him from securing and following a substantially gainful occupation.  

The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed report.

4.  After completion the requested action, and any additional notification and/or development deemed warranted, readjudicate the initial rating claim, to include on an extraschedular basis, in light of all pertinent evidence and legal authority.  VA should document its consideration of whether referral for an extraschedular rating and whether "staged" ratings, pursuant to the Fenderson decision, cited to above, are warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


